IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 9, 2009
                                       No. 08-30266
                                                                       Charles R. Fulbruge III
                                                                               Clerk
MARTCO LIMITED PARTNERSHIP,

                                                   Plaintiff-Appellant-
                                                   Cross-Appellee,

v.

WELLONS, INC., Doing Business as Wellons USA,

                                                   Defendant-Appellee-
                                                   Cross-Appellant.


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                                 No. 1:04-CV-673


Before JOLLY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
       This is a suit for breach of contract, with each side dissatisfied with some
aspect of the judgment. We have reviewed the briefs and pertinent portions of
the record and have heard the arguments of counsel. We also have consulted ap-
plicable sources of law, including Louisiana decisions and treatises.
       The district court correctly decided this case. The judgment is AFFIRMED,
essentially for the reasons given by the district court.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.